PER CURIAM.
Troy Martin appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850, wherein defendant-appellant Martin asserts newly discovered evidence. The motion fails to set forth what the evidence was in the defendant’s case, and how the *944claimed newly discovered evidence would have affected the outcome, if at all. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). This court’s affirmance is without prejudice to the defendant to file an amended motion.
Affirmed.